Hughes, J.
Section 3894 forbids any one from knowingly depositing in the mail any letter or circular concerning a lottery, gift concert, etc. The information in this case charges the defendant with being a lottery dealer, and as such depositing in the mail, to be conveyed, etc., in violation of the statute, a letter and circular concerning the Little Havana Lottery, describing the two things inclosed. The evidence tends to show that the defendant was a lottery dealer, and deposited in the mail at Alexandria, Virginia, on the twentieth of February last, a sealed envelope, having on it a two-cent postage stamp, addressed to the witness, A. G. Simmell, at Washington City. This envelope, when opened by Simmell, on being received through the mail, is stated by him to have contained a blank piece of white paper with nothing on it, either in writing or print; but that, enfolded in this piece of paper were two lottery tickets in the Little Havana Lottery, certifying on their face that the respective holders would be entitled to half the prizes, respectively, drawn by them. These tickets are shown in evidence, and prove to be printed, and to have no manuscript writing on them. As to the matter on their face they are impressions from an engraved plate, and they would fall within the meaning of the term circular, if each one was not individualized by having stamped upon it the particular number which *709was intended to distinguish it from all the other tickets in the same lottery relating to a particular drawing. One of them is stamped with the number 2,560; the other, with the number 10,293. As ho other ticket sent out contains either of these numbers, and these tickets aro individualized by the respective numbers, the tickets on their face are not circulars. The following is what is printed on the face of ono of the tickets:
SUPPLEMENT TO TUB HAVANA LOTTERY.



Nor are these tickets letters. They are not in writing. They are not addressed to the person whose address is on the envelope which inclosed them. They are mere printed certificates, of much the same form and character as bank-notes. They are not letters any more than bank-notes are letters; and therefore, if this information charged no more than the mailing of a letter, I would say in this case, as I said yesterday in a case against the same defendant, where all the evidence was identical and the indictment charged only the mailing of a letter, that the defendant must be acquitted.
.But the information also charges that the envelope given in evidence contained a circular concerning the Little Havana Lottery; and on the back of these tickets is a printed schedule of prizes, which is a circular. It is in these words:
ORIGINAL Little Havana, OR SUPPLEMENT TO THE ItOYAI, HAVANA.

Schedule.




The same numbers entitled to the capital prizes in the regular Havana Drawing are entitled to the capitals in the Original “Little Havana.” So *710with all other prizes in the schedule. The 210 prizes of each are in addition to the full scheme of the Royal Havana.
Tickets, $2; halves, $1.
Prizes paid in full in U. S. currency on presentation of ticket. Above schedule subject to such change as may be necessary to conform to plan of Royal Havana Lottery.' G. W. M.
This schedule or circular is the same, identically, on each ticket. It is indorsed in print on all the tickets sent out, in relation to the Little Havana Lottery. It is not in any manner individualized or modified on any ticket that is sent out. It is issued in identically the same set form of words on every ticket, and is emphatically a circular.
If, therefore, you believe from the evidence that the defendant knowingly deposited the tickets containing this circular in a post-office, to be conveyed by mail, as charged in the information, you must find him guilty; for he is liable to the penalty imposed by law for such an offense.